DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1A-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --ELECTRICAL CONNECTOR ASSEMBLY WITH SHIELDING SHELLS SURROUNDING EACH OF FIRST AND SECOND CONNECTORS--.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to claim 1, Ozeki teaches, as shown in figures 1-28: “A connector assembly (10 and .
Ozeki does not teach: “the 10curved portion having a shape that is bent to protrude toward an inside of a rectangular frame of the rectangular frame-like shape and then reversely bent to protrude toward an outside of the rectangular frame… includes a convex portion on an outer surface on a side of a rectangle of the rectangular frame-like shape, the convex portion being elongated along the side to be slender, the curved portion and the convex portion are positioned so that the curved portion and the convex portion are not completely overlapped but are 20partially overlapped with each other and complementarily form the rectangular frame-like shape when viewed from a fitting direction between the first connector and the second connector, the second shell is housed in the first shell so that the convex portion is positioned closer to the first board than the curved portion, and 25the convex portion is in contact with the first shell through an entire N21-0326 length thereof, and the curved portion is in contact with the second shell through an entire length thereof”.  The prior art does not anticipate or render obvious all the limitations of claim 1.  Claim 1 is therefore allowable.


Conclusion
This application is in condition for allowance except for the following formal matters: 
Objections to the Drawings and Title.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277. The examiner can normally be reached M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/             Supervisory Patent Examiner, Art Unit 2831